UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6750


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

AVAUN CORNELL JOHNSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:06-cr-00554-CCB-2)


Submitted:    September 10, 2009          Decided:   September 15, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Avaun Cornell Johnson, Appellant Pro Se. Bryan Michael Giblin,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Avaun    Cornell   Johnson    appeals   the   district     court’s

order denying his motion for sentence reduction pursuant to 18

U.S.C. § 3582(c)(2) (2006).           We have reviewed the record and

find    no    reversible   error.     Accordingly,     we    affirm     for   the

reasons stated by the district court.            United States v. Johnson,

No. 1:06-cr-00554-CCB-2 (D. Md. filed Mar. 30, 2009; entered

Mar. 31, 2009).          We dispense with oral argument because the

facts   and    legal    contentions   are    adequately     presented    in   the

materials      before   the   court   and   argument   would    not     aid   the

decisional process.

                                                                        AFFIRMED




                                       2